Mr. Justice Paxson
delivered the opinion of the court, October 5, 1885.
A't the death of-William Yorks in 1877 the note in controversy was not barred by the Statute of Limitations. Letters testamentary upon his estate were taken out.on August 29th, 1877, which was about a week after his death. On July 3d, 1884, Peter Baldy, surviving executor of John Heiner, deceased, presented to the Orphans’ Court of Montour County his petition in which he claimed to be a creditor of William Yorks, and prayed for a citation to compel the executors of said William Yorks to file an account.' The citation was awarded, and in obedience thereto the first and partial account of the executors of said William Yorks was filed August 15th, 1884, showing a balance in the hands of the executors, after payment of debts, of $5,088.55, which balance, it was claimed in said account, had been paid to Martha Yorks, the widow, under the terms of the will. The account was referred to an auditor, and then the note in controversey was presented, and a demand made upon the estate of William Yorks for payment. This was about twelve years after the note had matured, and within a few days of seven years from the time of the granting of the letters testamentary. The first knowledge the executors appear to have had of the existence of the note was in June 1884, when attention was called to it by the executors of Joseph. Diehl, deceased, who was one of the payees.
■ It was urged on behalf of appellants that the note in controversy was barred by the Statute of Limitations. It has been repeatedly held, however, that the Statute does not apply in the Orphans’ Court. The reasons for this ruling will be found.in McClintock’s Appeal, 5 Casey 360; McCandless, Estate, 11 P. F. S., 9. Both cases, and more which have followed in the same line, proceed upon the ground of express trust. It was said by Black, J. in McClintock’s Appeal: “ The right .which a creditor has to his just proportion of the prop*73erty which his deceased debtor' dies possessed of, vests at the instant of his death. Before his death he has but a right of action ; afterwards he has an interest in the goods which the debtor left behind, precisely such an interest as the next of kin would have if no debts existed. The only reason why each one may not immediately take what belongs to him, is because it is impracticable to make a just distribution without some delay. The law, therefore, takes the goods of a decedent into its custody, and bids the claimants to wait until their rights can be ascertained. An officer of the law commits them to the care of an administrator upon the express trust and with a solemn injunction to give each his due. The creditor need not bring suit; the assets applicable to his debts are already in the hands of a legal officer whose duty to pay it over will be enforced by the proper authorities without an action. All that he is required to do is to make known his claim within a given time. Of course the trust of the administrator is for the use of all the creditors whose debts are subsisting and valid in law and equity at the time of the decedent’s death. He has no right to give one a preference over another. The assets belong to all, and he must pay all, if there be enough to reach. In case of deficiency, the loss is to be equally borne. He cannot object to a claim which was good when he accepted the trust, on the ground that it has since reached an age greater than six years.”
Mr. Justiee Williams in McCandless’ estate has tersely stated the reason of the rule as follows: “ But to exemnt the trust from the operation of the statute, it must be direct and exclusively cognizable in a court of equity, and the question must arise between the trustee and the cestui que trust: Lyon v. Marclay, 1 Watts, 271; Zacharias v. Zacharias, 11 Harris, 452; Keller v. Rhoads, 3 Wright, 520; Barton v. Dickens, 12 Id., 522; and this is precisely the character of the trust which the law creates and establishes between the personal representations of a decedent and his creditors.”
Speaking for myself I regret that the fule as applicable to a strict, technical trust, the execution of which is exclusively with the conseiénce of a chancellor, should ever have been applied without qualification to executors and administrators. I can understand that in a technical trust, cognizable exclusively in equity, a chancellor would never permit the plea of the statute, or any analogy to it, in a contest between a trustee and his cestui que trust. Butin the Orphans’ Court the contest is not, as the cases above cited assume, exclusively between the creditor and the trustee. Back of both are the next of kin, who are entitled to the estate after creditors are paid, and who are vitally interested in defeating stale *74claims. And in an action at law legatees or the next of kin may plead the statute, although the administrator should refuse to do so: Kittera’s Estate, 5 Harris, 416; Hoch’s Appeal, 9 Id., 280; Ritter’s Appeal, 11 Id., 95. The administration of estates in Pennsylvania is a legal, not an equitable system. It rests upon statute law, and is a matter with which the conscience of a chancellor has nothing whatever to do. The trusts protected from the statute, as before observed, are technical trusts, with which the law has no concern, and which are cognizable exclusively in chancery. A creditor of an estate may proceed at law, and is not necessarily obliged to resort to the chancellor.
No fault is found with the rule laid down in the cases referred to if it had been properly qualified. An executor or administrator is certainly a trustee. We may concede that when the creditor has established his claim against the estate it cannot be defeated by the statute or any analogy to it. He then has seated his-claim upon the trust and may successfully invoke the rule in chancery. But the question which has been left open in McClintock’s Appeal and other cases is, when must he present and establish his claim? When I say the question which has been left open, I mean the question which has been left undecided, not to the reasoning of those cases. In McClintock’s Appeal the claim was made within six years from the death of the decedent; in McCandless’Estate over six years had expired since the death of the decedent, but during nearly all of that time there had been no executor or administrator who could have been sued, or to whom the claim could have been presented. In the case in hand over four years of the statute had run when the decedent died. Grant that under the authorities cited his death stopped the running of the statute so far as the Orphans’ Court is concerned. We will not question this now because it has been decided. But is there to be no limit to the demand against a dead man’s es-state? This claim was not presented until nearly seven years after the letters testamentary were taken out. If it may be presented seven years, it may be presented seventeen years thereafter. In the meantime estates are settled and the assets distributed to those entitled thereto. It is no answer to say that a refunding bond protects the executor in case debts are subsequently proved against the estate. The distributees are entitled to some protection ; at least to some consideration. They may have spent the money or acquired more expensive habits of living, and it would be unjust and cruel to oblige them to refund after a long series of years to pay a claim of the existence of which the holder never informed the executor until more than six years after the date of his letters testa*75mentary. There is nothing in the law by which estates are administered in Pennsylvania which contemplates such a state of things as this. On the contrary it all looks to a prompt settlement of estates. The 19th section of the Act of 29th March 1832, P. L. 191. expressly provides that in case of a deficiency of assets, a creditor who has not exhibited his account to the executor or administrator within twelve months after public notice, shall not be entitled to any dividend of the remaining assets. Under this Act it has been held that a creditor who does not claim before the filing of the auditor’s report, is too late: Mitchell’s Estate, 2 Watts, 87; and see Stover’s Appeal, 3 W. & S., 154.
The title of the creditor to be let in upon the trust depends upon his debt. When once that debt is fixed it attaches to the trust. The learned judge below held that the debt was fixed at the death of the decedent. This ruling may perhaps find some countenance in the remark before quoted of Judge Black in McClintock’s Appeal, that the administrators “ cannot object to a claim which was good when he accepted the trust, on the ground that it has since reached an age greater than six years.” But how are we to say that this debt, which was not presented to the executors within twelve years after it had matured, and nearly seven years after the letters testamentary were granted, was a good debt at the time of decedent’s death? During all these years witnesses may have died, vouchers or evidence of payments may have been lost, and if the mere fact that the note was outstanding fixes the debt, so as to seat it on the trust, there is little protection for the estates of dead men; and the law is weakest just where it ought to be the strongest. The estates of deceased persons are subject to no greater peril than stale claims, held back perhaps until all oral or written testimony has been lost. Living persons are protected to some extent from stale claims; it accords with neither justice nor public policy to withdraw all protection from the estates of the dead.
The appellees avoided a court of law because there the statute would have been a flat bar to a recovery. They invoke the aid of the Orphans’ Court because there the statute cannot be pleaded; the practice in the Orphans’ Court being analagousin some respects to the practice in equit}L But equity lias its law as well as law its equity, and he who invokes the equity powers of that tribunal is bound by the principles which move courts of equity. If there is anything upon which equity looks with disfavor it is a stale claim. On the question of the lapse of time equity follows the analogy of the Statute of Limitations: Todd’s Appeal, 12 Harris, 431; Bueh*76ler’s Heirs v. Buffington, 7 Wright, 278; Jones v. Turberville, 2 Vesey, 11.
The appellees urged that the executors filed no account until compelled to do so in obedience to a citation, and that the widow who was one of the executors, claimed the estate under the will; that the executors should have filed their account at the end of the year, in order that creditors could have come in upon the fund; that the executors could not defeat the appellee’s claim by their own laches. It is not the laches of the appellants that is in the way of appellees; it is their own. No one but a creditor or other person interested in the estate has a right to object to the delay in filing the account. If there are no creditors, and other parties in interest do not complain, what does it matter? The appellees cannot complain because they never notified the executors of their demand.
That the widow, as one of the executors, appropriated the residuary estate to her own use, is not the subject of criticism. The will gave it to her, and in the absence of debts or any notice thereof she was entitled to it. An executor may distribute an estate to and among the persons entitled, taking of course the risk of its being a proper distribution. In this case the widow retained the residuary estate after paying all known creditors. She certainly had a prima facie right to it. She could hold it as her own in equity and good conscience. She may have spent it or lost it by bad investments. If she is to be surcharged with it now she may be unable to replace it, and without any fault of her own be subject to the possible charge of embezzlement. Had the appellees presented their claim to the executors this could not have happened. A distribution then would have been in the face of notice and would have been of no avail. If the executors desired to contest the claim they could have filed their account and in this manner have compelled the appellees to come forward with their proofs to sustain it. As suits are not brought upon claims in the Orphans’ Court, the presentation of the demand-to the executor or administrator may be regarded as its equivalent so far as regards the status of the claim.
Our conclusion is that while the Statute of Limitations may not be pleaded in the Orphans’ Court, yet that said court has the power in a proper case to appty the statute bj' way of analogy, and that where no claim is made upon the executors for six years after the time they have taken out their letters testamentary, it is entirely proper to apply it. We wish it understood that our remarks apply only to an attempt to establish a claim; to seat it on the trust, and not to an effort to defeat the payment of a claim which has been so established. As to the latter class of cases we adhere to the doctrine of *77McClintock’s Appeal, and hold that there is a trust which is beyond the reach of the statute or any analogy thereto.
This view of the case renders a discussion of any of the other questions involved unnecessary.
The decree is reversed at the cost of the appellees, and it is ordered that distribution be made in accordance with this opinion.